Filed Pursuant to Rule 433 Registration No. 333-169315-07 Entergy Mississippi, Inc. First Mortgage Bonds, 3.25% Series due June 1, 2016 Final Terms and Conditions May 10, 2011 Issuer: Entergy Mississippi, Inc. Security Type: First Mortgage Bonds (SEC Registered) Expected Ratings(1): Baa1 (stable outlook) by Moody’s Investors Service A- (stable outlook) by Standard & Poor’s Ratings Services Trade Date: May 10, 2011 Settlement Date (T+3): May 13, 2011 Principal Amount: Coupon: 3.25% Coupon Payment Dates: June 1 and December 1 of each year First Payment Date: December 1, 2011 Final Maturity: June 1, 2016 Optional Redemption Terms: Make-whole call at any time prior to May 1, 2016 at a discount rate of Treasury plus 25 bps and, thereafter, at par UST Benchmark: 2% due April 30, 2016 Spread to UST Benchmark: +137.5 bps Treasury Price: 100-18+ Treasury Yield: 1.878% Re-offer Yield: 3.253% Issue Price to Public: 99.985% Net Proceeds Before Expenses: Joint Book-Running Managers: Credit Agricole Securities (USA) Inc. RBS Securities Inc. Scotia Capital (USA) Inc. CUSIP / ISIN: 29364NAQ1 / US29364NAQ16 1A securities rating is not a recommendation to buy, sell or hold securities and may be subject to revision or withdrawal at any time. The issuer has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov. Alternatively, a copy of the prospectus for the offering can be obtained by calling (i) Credit Agricole Securities (USA) Inc. toll free at 1-866-807-6030, (ii) RBS Securities Inc. toll free at 1-866-884-2071, or (iii) Scotia Capital (USA) Inc. toll free at 1-800-372-3930.
